—Judgment, Supreme Court, Bronx County (Joseph Cerbone, J.), rendered June 4, 1998, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility.
Defendant’s claim concerning the alleged repugnancy of the verdict is unpreserved (see, People v Furman, 224 AD2d 188, lv denied 88 NY2d 878), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the verdict convicting defendant was not repugnant, notwithstanding that he was charged with acting in concert with the codefendant, who Was acquitted by the jury. The charge clearly instructed the jury to reach separate verdicts as to each defendant and never stated that defendant’s guilt was dependent on the guilt of the codefendant (see, People v Green, 71 NY2d 1006).
The record establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714).
The record does not support defendant’s claim that he was repeatedly displayed to the jury in handcuffs. Concur — Sullivan, P. J., Nardelli, Tom, Saxe and Friedman, JJ.